By the Court.

Lumpkin, J.
delivering the opinion.
*589[1.] Was the first bond vacated by the taking of the second ? We think not.
The record shows, that the first was a good statutory bond. Consider it, however, as a voluntary bond; still it was given to protect the people of Baldwin County, against the official misconduct of Stephens, the Sheriff. The cestui que trust — the beneficiaries of the obligation — being incapable of giving or withholding their assent to this substitution of securities, it could not be done without authority of law; and’this distinguishes this case from one of ordinary agency.
But the insuperable objection to the change of security is, that three only of the Court approved of the second bond, and one of these was Beecher, a co-obligor in the first bond, which it is contended, was discharged.